Title: To George Washington from Jonathan Trumbull, Sr., 26 September 1780
From: Trumbull, Jonathan, Sr.
To: Washington, George


                        
                            Dear General
                            Lebanon 26th Septr 1780
                        
                        Yesterday I received an Express from our Brig. General Silliman, informing that the two State Regiments under
                            command of Lieut. Colonels Wells and Bebee were removed further from Horseneck, by which that important pass is laid open
                            to the enemy—That not only that place, but also Stamford are in the greatest danger of ruin.
                        Your Excellency will remember that at our interview at Hartford I mentioned their return to their former
                            important station at Horseneck, and your answer, that they should be ordered back soon—Whereupon I have directed Genl
                            Silliman to expect—as it will not be long before their return.This post appears of very great importance to be defended. I
                            have the Honor to be, with every Sentiment of Esteem & Consideration Your Excellency’s Most Obedient &
                            very hble Servant
                        
                            Jonth. Trumbull
                        
                    